                      UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


HOWARD G. JACKSON,
                                                    Civil No. 17-5483 (JRT/BRT)
                   Plaintiff,

v.
                                                     ORDER ON REPORT
DAVID OSSELL,                                      AND RECOMMENDATION
                   Defendant.



      Howard G. Jackson, 153 Emerson E #204, West St. Paul, MN 55118, pro se
      plaintiff.

      Stephen J Christie, CITY ATTORNEY'S OFFICE, 15 West Kellog
      Boulevard, Suite 750, St. Paul, MN 55102, for defendant.

      Magistrate Judge Becky R. Thorson filed a Report and Recommendation on

November 27, 2019 (Docket No. 165). No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

      1.     Plaintiff’s Motion [for] Summary Judgment [Docket No. 142] is DENIED;

      2.     Defendant’s Motion for Sanctions Under Rule 37 [Docket No. 153] is

           GRANTED; and

      3.     This action is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 27, 2020                        s/John R. Tunheim
at Minneapolis, Minnesota                      JOHN R. TUNHEIM
    Chief Judge
    United States District Court




2
